Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claim 1, 3-4 & 6) and cancellations (claim 2) filed (12/29/2021) have been carefully considered. After carefully reviewing applicant amendments, prior art references and claim limitations, amendments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 1 that includes: 
Claim 1:
…
“
 a first imaging unit that takes a first image in accordance with a first synchronization signal; a second imaging unit that takes a second image in accordance with a second synchronization signal; an area of interest setting unit that sets an area of interest that represents a region to which attention is to be paid; a phase difference setting unit that sets a phase difference for the first synchronization signal and the second synchronization signal that synchronizes imaging timing of the first imaging unit and the second imaging unit with respect to the area of interest in the first image and a region in the second image that corresponds to the area of interest; a synchronization signal generation unit that generates the first synchronization signal and the second synchronization signal on the basis of the phase difference; and a scene determination unit that detects a vertical shake of an own vehicle with predetermined magnitude or more; wherein, in a case where a vertical shake of an own vehicle with predetermined magnitude or more is detected, the area of interest setting unit switches between a central unit of the first image and a surrounding unit of the first image at a predetermined time ratio, and sets as the area of interest.
”
Regarding dependent claims 3-9 these claims are allowed because of their dependence on independent claim 1 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661